Richardson, Judge:
These appeals for reappraisement involve the question of the proper dutiable value of certain electric switch parts exported from Germany.
By stipulation of counsel for the parties hereto, it has been agreed that, at the time of exportation of the involved merchandise, such or similar merchandise was not freely sold nor offered for sale for exportation to the United States, nor was such merchandise freely sold or offered for sale in the United States for domestic consumption, and that the constructed value of the imported merchandise, as defined in section 402(d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the invoice unit values, less the items identified on the invoices, as inland charges or as inland freight and f.o.b. charges, and less the items identified on the invoices as sea freight or as insurance and ocean charges.
On the agreed facts, I find and hold that constructed value, as that value is defined in section 402(d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the here involved merchandise, and that such value in each case is the invoice unit values, less the items identified on the invoices, as inland charges or as inland freight and f.o.b. charges, and less the items identified on the invoices as sea freight or as insurance and ocean charges.
Judgment will be entered accordingly.